Citation Nr: 0609874	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-13 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disability, 
to include arthritic changes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1985, and had active duty in the Air Force as part 
of the Mississippi Air National Guard from August 2000 to 
June 2001  The National Guard service included active duty 
for training (ACDUTRA) for the period of September 19, 2002 
through September 20, 2002.  He has also alleged additional 
active service from March 2003 to September 2004 and Special 
Orders dated in April 2004 reflect an extension of a period 
of mobilization from 12 months to 18 months, with a 
demobilization date of September 30, 2004.   

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 2003 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Jackson, 
Mississippi, which denied the claim on appeal.  


FINDINGS OF FACT

The competent medical evidence is in equipoise as to whether 
the veteran's low back disability was aggravated during 
active service, to include during ACDUTRA.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, a low 
back disorder was aggravated in service.  38 U.S.C.A. §§ 101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005), 38 C.F.R. 
§§ 3.6, 3.102, 3.159, 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable Agency of Original 
Jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

The veteran has been informed of the evidence needed to show 
his entitlement to service connection via a RO duty to assist 
letter issued in January 2003, the May 2003 rating decision, 
and the January 2004 statement of the case (SOC).  In 
addition, the RO sent the veteran another duty to assist 
letter issued in April 2004, and this along with the August 
2004 letter also provided the veteran with specific 
information concerning the VCAA and specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  Thus, no further 
notices are required.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records which are sufficient for the 
purpose of adjudicating this claim.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In light of 
the favorable outcome of this case, no examination is needed.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an initial 
disability rating or effective date.  However, since service 
connection is being granted, the RO will rectify any defect 
with respect to an increased initial rating or the effective 
date.  

Given the foregoing, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Mayfield, 19 Vet. App. at 123-29 (2005).  For these reasons, 
in light of the favorable outcome of this case, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. at 186-87; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304.  Active military, naval, or air 
service includes any period of ACDUTRA during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 
38 C.F.R. § 3.6(a).  Active military, naval, or air service 
also includes any period of INACDUTRA during which the 
individual concerned was disabled from an injury incurred in 
the line of duty.  Accordingly, service connection may be 
granted for disability resulting from disease or injury 
incurred in, or aggravated, while performing ACDUTRA or from 
injury incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. § 
3.6(c).  INACDUTRA includes duty other than full-time duty 
performed by a member of the Reserves or the National Guard 
of any State. 38 C.F.R. § 3.6(d).

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, favorable application of 38 C.F.R. §§ 3.307, 3.309 
(presumption of service incurrence), 3.306 (presumption of 
aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of 
soundness) is not available in this appeal.

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent 
flare-ups of the preexisting condition during service are not 
sufficient to be considered aggravation unless the underlying 
condition, as contrasted to symptoms, has worsened.  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The veteran's reserve medical records include records from 
2000 showing preexisting back problems.  These reflect that 
he underwent back surgery in January 2000 and was not to be 
on military orders of any kind until released by his private 
doctor.  He was cleared in May 2000.  

Available service medical records from the veteran's reserve 
service include records showing that during a period of 
ACTDTRA the veteran was seen on September 19, 2002 at the 
emergency room for complaints of back pain and gave a past 
history of prior back injury, intervertebral disc disease and 
prior back surgery.  The current pain was similar to the 
prior back pain, and was sharp and radiating in nature.  Line 
of duty determination from September 19, 2002 revealed that 
he gave a history of moving two breathing devices when he 
heard something "pop" in his back.  A final line of duty 
report reflects that while he was on active duty for training 
in September 2002, he was on duty in the air evacuation 
equipment section and was moving two B-4 bags which contained 
5 emergency egress breathing devices which weighed about 10 
pounds total.  He leaned over to place the bags on a low 
shelf and heard a popping sound from his back.  He stated 
that  he sat down and upon trying to move, felt extreme pain.  
He used the telephone to report the situation and was seen at 
the emergency room and placed on bedrest for 72 hours with 
physician follow up.  The conclusion was that the incident 
occurred in the line of duty.  He was noted to still be 
medically restricted to light duty in October 2002 for low 
back pain, and was also in physical/occupational therapy 
privately for back rehab. The military medical support record 
from November 2002 gave a history of injury on September 19, 
2002 diagnosed as lower back pain, with lumbar epidural 
injections recommended.  In January 2003 he was returned to 
full duty with no restrictions.  

An October 2002 magnetic resonance imaging (MRI) gave an 
impression of persistent mild relative narrowing of the right 
nerve root exit foramen at L4-5 postoperatively with 
enhancing scar at this level but no evidence of a focally 
bulging disc.  This narrowing was due to a combination of 
right facet hypertrophy and mild diffuse bulging. 

In a January 2004 letter, the veteran's private physician 
stated that the veteran had surgery performed by a different 
physician with relief of symptoms for several months.  The 
veteran was performing heavy lifting about one year ago and 
was injured in an area that was totally different from the 
area of surgery.  He has since followed up with this 
physician and with neurosurgery and it was this physician's 
and neurosurgery's opinion that the back pain the veteran 
currently suffers is due to lifting while on duty 
approximately one year ago.  A February 2004 letter from same 
physician revealed that the veteran has been under this 
physician's care since September 2002 for a back injury.  In 
September 2002, an MRI was done and it was concluded that 
degenerative disc disease had developed from his back 
injuries.  He has since followed up in this doctor's office.  
It was his medical opinion that the degenerative disc problem 
that the veteran currently suffers from is due to lifting 
while on duty approximately one year ago.  

Private medical records from 2004 include records from 
February 2004 showing follow up for a back injury, in which 
he was said to have bent over to tie his shoe the day before 
and felt a pop and could not straighten up.  Another February 
2002 record gave a history of the present problem from 
bending over working.  He was noted to have had a previous 
injury in 2002 and had degenerative disc diagnosed by MRI.  A 
March 2004 MRI revealed sagittal images which showed some 
desiccation at 4-5, with far lateral sagittal showing some 
mass on the right.  The foramen appeared to be narrowed.  
Axial images were obtained at the bottom six levels.  There 
appeared to be a laminectomy defect on the right at 4-5.  
There was also some aspect of a disc protrusion.  There was 
some enhancement as well which appeared to be more anterior 
than lateral.  The impression was perineural scar on the 
right L4-5, involving the proximal right L5 nerve root, mild 
stenosis of the right lateral recess and proximal neural 
formation at L4-5 and very early degenerative changes in the 
L4-5 disc space.  

A March 2004 report revealed the veteran to present for 
evaluation of back and leg pain with an injury to his back in 
February 2004 while lifting some heavy equipment.  He was 
noted to be in the Air Force Medivac.  He noted a sudden 
onset of low back pain radiating into his right leg, which 
has persisted since that time.  This was on the background of 
lumbosacral spine injury in 1999 at the L4-5 level.  Since 
the February 2004 injury he has had ongoing back pain 
radiating into the leg at the knee.  He also complained of 
tingling particularly in the top of the right foot.  Physical 
examination revealed findings in pertinent part of straight 
leg raising limited to 60 degrees on the right with a mildly 
positive Lasegue maneuver.  There was no tenderness to 
palpation over the dorsal spine, sacroiliac or medial gluteal 
regions.  There was the suggestion of some mild weakness of 
the right and on dorsiflexion tended to give way secondary to 
discomfort.  The deep tendon reflexes were 2+ and symmetrical 
with bilateral flexor plantar responses.  There was a patchy 
decrease in pin prick involving the right leg below the knee.  
The assessment was that the veteran presented for evaluation 
of back and right leg pain following a lifting injury almost 
2 months ago.  This was on the background of significant 
lumbosacral disc disease.  Neurological examination together 
with history suggested the presence of a right L5 
radiculopathy.  The examiner reviewed the MIR which showed 
some scarring of the L5 nerve root on the right side as well 
as some stenosis of the lateral recess and proximal neural 
foramina on the right side at the L4-5 level.  The physician 
proposed scheduling electrical studies of the right leg.  

Electromyelogram and nerve conduction studies done in April 
2004 yielded an impression that the study was consistent with 
a right L5 radiculopathy.  A May 2004 pain management record 
assessed right sacroiliac joint arthropathy and right L5-S1 
radiculitis.  

Three undated requests for medical hold/demobilization are 
included among the private records from March through May 
2004.  These requests indicated that the veteran's diagnosis 
was lumbar radiculopathy/right L radiculitis and back pain 
secondary to L4 degeneration with associated L5 
radiculopathy.  These requests also recommended the veteran 
be retained on active duty (AD) for treatment for a period 
ranging from 6-8 weeks minimum, to unknown.  

An April 2004 record from the Air Force National Guard Bureau 
indicated that pursuant to Special Order A-038 relating to 
Special Order A-245 (partial mobilization) dated April 7, 
2003, the veteran's period of mobilization was extended from 
12 months to 18 months per execution of extension of partial 
mobilization with demobilization date to be September 30, 
2004.  

VA "share care" records from September 2004 reflect that 
the veteran continued to complain of severe back pain with 
radiation down his right leg, which was said to have been 
worse since an epidural injection in May 2004.  He was 
currently still on mobilization orders for Enduring Freedom 
but stated his orders would expire on September 30, 2004.  He 
was noted to have hurt his back in February 2004 while 
lifting medical equipment.  He continued to fight low back 
pain radiating down his right leg.  He was noted to have had 
a laminectomy at the L4 level in 2000 and did well 
postoperatively.  The diagnosis was low back pain and right 
L5-S1 radiculitis via history.  His orders for active duty 
were noted to expire in one day.  

Lay statements were submitted in October 2004 from two 
individuals who stated that they worked at the fire 
department with the veteran in 2000 when he was injured and 
that he returned to full duty in May 2000 and indicated that 
at that time he was not restricted from fighting fires or 
using rescue equipment.  Also faxed in October 2004 was a 
medical certificate from April 2000 stating that the veteran 
was cleared to full duty as of May 15, 2000.  

The veteran testified at a DRO hearing in October 2004.  At 
this hearing he testified that he had back problems in 2000 
and underwent surgery for his back that same year.  He 
testified that after this surgery he needed a release to 
return to work as a fireman.  He also testified that his 
first post surgery back problem was in 2002 when he was with 
the Air National Guard Unit and was in the process of filling 
medical kits when he felt a pop in his back and was treated 
at the emergency room for back pain.  He testified that after 
that, he received epidural injections.  He testified that he 
was again deployed by the National Guard beginning at the end 
of March 2003 and was sent to Washington DC.  He testified 
that his back ended up getting worse in February 2004 and 
that he had more pain than in 2002.  He testified that his 
pain is in the lower back on the right side and since 
February 2004 he has been under constant treatment for his 
back pain.  He reiterated that he was on active duty in 
February 2004 when he injured his back the second time, while 
under presidential orders for Iraq.  He testified that he 
just came off these orders on September 30, 2004.  

In May 2005 along with a statement, the veteran submitted 
numerous medical records between 2000 and 2004, which 
included some duplicates of records already in the claims 
file.  In pertinent part these records include private 
records from January 2000 which reflect that the veteran 
underwent a hemilaminectomy, L4-5 with excision of herniated 
nucleus pulposus, L4-5.  The report of an October 2002 
initial evaluation gave a history of onset of low back pain 
and right hip pain that started when he was lifting while 
working as a National Guardsman on September 29, 2002.  He 
was lifting an 8 pound bag and had immediate onset of the 
above symptoms.  He was noted to have a history of previous 
lumbar spine surgery in 1999 for preoperative right hip pain 
which resolved with surgery.  Currently he complained of back 
pain described as intermittent, worse with bending.  He 
denied any persistent numbness or weakness in the lower 
extremities.  He was noted to work as a fireman.  Physical 
examination noted him to point to the right paravertebral 
region approximately L4-5 region as the point of maximum 
tenderness.  His range of motion was nearly normal.  The MRI 
was noted to show degenerative disc disease at L4-5 with a 
small right foraminal disc herniation, and significant 
perineural enhancement on this study.  This could be causing 
the right hip pain.  The assessment was low back pain and 
right hip pain.  

VA treatment records from September 2004 through October 2004 
submitted with the veteran's May 2005 statement  revealed 
ongoing complaints of severe low back pain with radiation 
down the left leg and paresthesia in the right foot as 
reported in a mid-September 2004 record.  Muscle relaxants 
were of no relief.  Imaging from September 2004 showed mild 
narrowing L4-5 interspace, with the height of other vertebral 
disc spaces and bodies unremarkable.  He continued to have 
low back complaints through October 2004.  

During a May 2005 VA examination, the veteran complained of 
pain radiating to his legs, significant back pain with 
movement, and an electrical shooting sensation on the front 
of his leg.  The back pain bothered him more than the leg 
pain.  During the physical examination the veteran had normal 
reflexes and a subjective decreased sensation in L4 
distribution on the right side.  He was able to ambulate 
without difficulty, although his gait was antalgic.  An MRI 
revealed an old L4-L5 discectomy.  There appeared to be a 
small disc fragment at the L4-L5 disc level with inferior 
migration.  There also appeared to be some foraminal stenosis 
and lateral recess stenosis at L4-L5.  The veteran was 
diagnosed with chronic low back pain to his lumbar disc.  The 
VA examiner opined that the veteran's leg and back problems 
very well may be unrelated but seem possibly discordant.  He 
further stated that the difference in their onset and the 
difference in their character made it unclear whether or not 
the veteran's symptoms were really, truly, from the disc 
itself or whether or not he had two separate syndromes.  The 
veteran's MRI indicated he had degenerative facet at the L4-
L5 level, and facet-type pain with pain radiating into the 
right hip.

Additional VA records from 2005 reflect ongoing lumbar spine 
problems which persisted despite treatment epidural 
injections, physical therapy, pain medications and TENS unit, 
and by June 2005, the physician suspected that the lumbar 
disk degeneration at the L4-5 level with subligamentous 
fragment was still dysfunctional.  The physician recommended 
diskectomy and fuse the segment with instrumentation.  In 
July 2005, the veteran underwent lumbar surgery consisting of 
transforaminal lumbar interbody fusion L4/5 pedicle screws.  

In this case, the record contains two medical opinions on the 
question of whether the veteran's back disorder was 
aggravated by service.  "It is the responsibility of the 
BVA...to assess the credibility and weight to be given to 
evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
With regard to the weight to assign to these medical 
opinions, the Court had held that "[t]he probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches...  As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the [BVA as] 
adjudicators..." Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

The VA examiner's opinion is unpersuasive as it does not 
clearly state whether the veteran's back disorder was 
aggravated in service.  In fact, the opinion states only that 
the veteran's leg and back problems "very well may be 
unrelated but seem possibly discordant."  He further stated 
that "the difference in their onset and the difference in 
their character make it unclear whether or not the veteran's 
symptoms are really, truly, from the disc itself or whether 
or not he had two separate syndromes."  The opinion was not 
accompanied by additional medical comment.  The Court has 
found that the Board may consider a physician's opinion to be 
of less weight and credibility when the basis of the opinion 
is shown to be less than complete or contradicted by other 
evidence.  See Reonal v. Brown, 5 Vet. App. 458, 460-461 
(1993).  In this case, the VA examiner's opinion is not 
definitive and the Board finds such opinion to be 
unpersuasive.  

The Court made it clear in Tirpak v. Derwinski, 2 Vet. App. 
609 (1992), that medical possibilities and unsupported 
medical opinions carry negligible probative weight, 
commenting that medical evidence which merely indicates that 
the alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of the disorder claimed or the relationship thereto.  
Service connection may not be predicated on a resort to 
speculation or remote possibility. See 38 C.F.R. § 3.102 
(2005).  Thus, the Board concludes that the VA examiner's 
opinion is too speculative, particularly in light of the 
opinion of the veteran's private physician, who had treated 
the veteran right after the September 19, 2002 incident.

In contrast, the Board finds the February 2004 private 
physician's opinion persuasive.  After a thorough review of 
the veteran's medical records as well as an examination, the 
private physician found that the cause of the veteran's back 
pain was due to the back injury he had sustained on September 
19, 2002.

The Board finds that with application of reasonable doubt, 
the veteran is entitled to service connection for a low back 
disability based on aggravation.  The evidence clearly shows 
that a back disorder pre-existed the periods of active duty 
in question, as he underwent a lumbar laminectomy in January 
2000.  Thereafter, during a period of ACDUTRA he was treated 
in September 2002 for back pain following an incident in 
which he bent over to lift up equipment and felt his back 
"pop."  He was shown to have degenerative disc pathology in 
an October 2002 MRI.   Letters dated in January and February 
2004 from the veteran's private physician gave the opinion 
that the veteran's degenerative disc problem was due to the 
lifting incident while on active duty.  The evidence of 
record reflects worsening of the veteran's back condition 
after these two injuries on active duty, to the point where 
he required additional surgery in July 2005.  The evidence is 
in equipoise as to whether this worsening constitutes 
aggravation and based on reasonable doubt, it is as likely as 
not that the veteran's preexisting lumbar spine disability 
was aggravated by service.  


ORDER

Service connection is granted for a low back disability.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


